Citation Nr: 1512449	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-35 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel



INTRODUCTION

The Veteran served on active duty for training from June 1977 to October 1977, and active duty from October 1982 to January 2003.  He died in June 2011.  The appellant claims as the surviving spouse.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.

A review of the Veteran's electronic claims file reveals additional records and copies of private treatment records and records from the Munson Army Health Center, which have been reviewed by the RO and the Board in conjunction with the claim on appeal.


FINDINGS OF FACT

1.  The Veteran died in June 2011.  The cause of death was pulmonary embolism.

2.  At the time of death, the Veteran was service connected for degenerative changes of the right knee, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, migraine headaches, rated as 10 percent disabling, and osteoarthritis of the lumbar spine and bilateral hearing loss, each rated as noncompensable. 

3.  Pulmonary embolism not manifest during service and is not related to service.

4.  The Veteran's cause of death was unrelated to service or a service connected disability.

CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. App. 277 (Fed. Cir. May 19, 2009) (unpublished).

In a November 2011 pre-rating letter, the RO notified the appellant of the evidence needed to substantiate the claim for service connection for the cause of the Veteran's death. This letter provided her with the general criteria for the assignment of an effective date and initial rating, as well as a statement of the condition for which the Veteran was service-connected at the time of his death, and evidence was needed to substantiate her claim for DIC benefits, pursuant to Hupp.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  In this case, VA obtained the Veteran's service treatment records and private and Army healthcare treatment records.  No other outstanding records have been identified. 

The Board has considered the appellant's contentions to the effect that VA has not fulfilled its duty to assist, in that VA physicians did not sign a statement she wrote in support of her claim or otherwise provides a positive medical nexus opinion.  However, the duty to assist does not require VA physician to provide an opinion in support of a claim; rather, it only obligates VA to suggest the type of information that may be helpful in resolving the claim and to assist the appellant in obtaining relevant existing evidence that may be supportive of a claim.  The actions of the VA physicians in refusing to provide a supporting opinion thus do not violate the duty to assist.

The Board further finds that the duty to assist does not require that a VA medical opinion be obtained with respect to the appellant's claim for cause of death benefits.  This is so because no reasonable possibility exists that a medical opinion would aid in substantiating her claim: the record contains no medical evidence that the pulmonary embolism which caused the Veteran's death were related to service, or that any service-connected disability caused or contributed to the Veteran's death.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (38 U.S.C.A. § 5103A(a) does not require the VA to assist a claimant in obtaining a medical opinion in a DIC claim when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

For these reasons, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim of service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

II.  Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5.

A veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one that is not related to the principal cause.  In order for a service-connected disability to be determined as a contributory cause of a veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

With regard to service connection, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. Any increase in severity in a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury will be service connected.

The Veteran's death certificate reflects that the Veteran died in June 2011 from pulmonary embolism.  No other underlying or contributory causes were listed on the death certificate.

At the time of death, the Veteran was service connected for degenerative changes of the right knee, rated as 10 percent disabling, tinnitus, rated as 10 percent disabling, migraine headaches, rated as 10 percent disabling, and osteoarthritis of the lumbar spine and bilateral hearing loss, each rated as noncompensable.

In various written statements, the appellant contends that the Veteran's service-connected migraine headaches caused his pulmonary embolism and subsequent death. She has also submitted a variety of medical studies and articles she believes supports her contentions.

A report from the American Academy of Neurology reflects that in a study to investigate the potential association between migraines and cardiovascular disease, there was a novel finding of a higher risk for venous thromboembolism among migraineurs.  It was noted that this findings awaited confirmation and elaboration in future research.

A September 2008 internet article notes that a study found that there was an increase in vein-related blood clots (such as deep vein thrombosis and pulmonary embolism) in people with migraines as compared to people without migraines.

In addition, an article from The Telegraph reflects that a study of 600 people carried out by the Innsbruck Medical University in Austria found that migraines increase the risk for deep vein thrombosis.  The article noted that experts indicated that the findings needed to be replicated with further larger trials.

The Veteran's service treatment records reflect no complaint, findings, or diagnosis with respect to pulmonary embolism or deep vein thrombosis.  On October 2002 report of medical history, the Veteran endorsed migraines, nervous leg syndrome/numbness of the legs.  On October 2002 retirement examination, the vascular system, lower extremities, and lungs and chest were noted to be normal.  

On VA examination in October 2003, the Veteran described bilateral leg numbness that occurred for short periods of time.  These episodes occurred every night.  He noted that he had been diagnosed with restless leg syndrome.  On VA neurology examination in October 2003, the Veteran endorsed migraine headaches and back pain with a "pins and needles" sensation in the legs.  An impression of migraine headaches and non-specific muscle tension-type headaches as well as intermittent back pain with intermittent paresthesias in to the legs that was relieved by positional changes and exercise was noted.  

Various private treatment records and records from the Munson Army Health Center following service document the Veteran's complaint and treatment of migraine headaches.  Diagnosis and treatment of restless leg syndrome, complaints of diarrhea of uncertain etiology, and nicotine dependence were also indicated.  A May 2011 treatment report from Munson Army Health shortly prior to his death reflects past history of migraines.  The lower extremities and pulmonary system were noted to be normal at that time. These records do not discuss deep vein thrombosis or pulmonary embolism or suggest a relationship between the Veteran's migraines and either condition.

A July 2011 autopsy report notes that the Veteran sustained a witnessed collapse at home.  Emergency services were summoned and resuscitative efforts were begun.  He was transported to a regional medical center where he was pronounced dead shortly after arrival.  The Veteran was also noted to have recently gone on a trip and over the last several weeks had been complaining of lower leg swelling.  The examining physician noted that the autopsy revealed a pulmonary embolism.  Thrombi were in the left gastrocnemius muscle.  Additional findings included moderate atherosclerosis of the coronary arteries and aorta and multiple gallstones.  Fractures of the sternum and multiple bilateral ribs were consistent with resuscitative efforts and non-contributory to his demise.  No other significant gross or microscopic abnormalities were observed.  The manner of death was noted to be natural.  

In May 2012, the appellant composed a statement she asked to be signed by a VA physician.  In the statement, the appellate wrote that the primary cause of death was pulmonary embolism caused by blood clotting originating from deep vein thrombosis in the left calf.  The statement continued by discussing the study of the American Academy of Neurology outlining the relationship between blood clotting and migraine headaches.  The appellant asked a VA physician to indicate that he or she concurred with the study and express, in their professional opinion, that there is a relationship between migraine headaches and blood clotting in some patients.

In a May 2012 response letter, Dr. T., Chief of Staff of the VA Eastern Kansas Health Care System wrote that the Veteran was last seen for Compensation and Pension examination in 2003 and there were no records of his care since that examination.  He indicated that the VA doctors were not in a position to certify what she was requesting, and directed the appellant to a Disabled American Veterans representative for further assistance.

The appellant resubmitted the statement and asked for reconsideration and for a VA physician to provide a signature on the statement.  She noted that she included a copy of the Veteran's death certificate, autopsy report, statement from his employer noting the frequency of the headaches, and a study from the American Academy of Neurology.  

 In July 2012, Dr. T. responded and reiterated that the VA physicians were not in a position to certify what she was requesting.

In a July 2012 statement, J. H., a retired Army colonel, noted that he strongly recommended that the appellant be awarded DIC.  He noted that he had known the Veteran since 1982 and had served as his mentor, boss, and supervisor.  He indicated that he knew that the Veteran suffered from migraine headaches sometimes so severe that he would have to go to bed.  He noted that a few days before the Veteran developed deep vein thrombosis and died from a pulmonary embolism, he was in bed for 2 days with a severe migraine headache.  J. H. also noted that he discovered a correlation between migraine headaches and blood clotting in medical literature, which he believed led to the Veteran's deep vein thrombosis and subsequent death from pulmonary embolism.

Here, there is no clinical evidence that the Veteran's service connected migraine headaches right knee disability, lumbar spine disability, tinnitus and hearing loss, were a principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  In addition, the Board finds no probative evidence or allegation of a secondary connection between pulmonary embolism listed as the cause of his death on the death certificate and the Veteran's service-connected disabilities.  38 C.F.R. §§ 3.1(k), 3.303, 3.310.   Various treatment records do reflect that the Veteran was treated for his service-connected disabilities, and in particular his migraine headaches, in the months leading up to death.  However, this evidence does not reveal that his service-connected migraine headache or other service-connected disabilities contributed substantially or materially, combined, aided, or lent assistance to his death.  38 C.F.R. § 3.312(c).  No medical professional has stated as such.  Mere treatment for these service-connected disabilities prior to death is not equivalent to a causal connection.  

With regard to the presently nonservice-connected cause of death listed on his death certificate, pulmonary embolism, here there is also no probative evidence of a nexus between pulmonary embolism or deep vein thrombosis and the Veteran's service.  That is, service connection is not warranted for the cause of death listed on the Veteran's death certificate.  The appellant-widow has never specifically contended, and evidence does not otherwise establish, that the pulmonary embolism listed on the death certificate has its onset during the Veteran's active service many years ago.  Rather, the record reflects that the pulmonary embolism first manifest long after service, with a finding of deep vein thrombosis indicated only a few weeks prior to his death.   

Specifically, the service treatment records are silent as to any complaints, treatment, or diagnosis of deep vein thrombosis or pulmonary embolism in service.  Post-service, there is no probative evidence of a deep vein thrombosis or pulmonary embolism until shortly prior to death as indicated on the autopsy report, nearly a decade after discharge from service.  

As regards the contention that the Veteran's service-connected migraines contributed to the cause of death, there is no clinical evidence to support a link between the development of deep vein thrombosis/pulmonary embolism and his service-migraine headaches, or that indicates a link between migraine headaches and his cause of death.   There is no evidence demonstrated that his service-connected migraine headache disability caused or aggravated the pulmonary embolism cause of death listed on the death certificate.  See 38 C.F.R. § 3.310.  

The Board has considered the medical articles submitted by the appellant regarding a relationship between migraine headaches and blood clots/deep vein thrombosis. The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998). 

In this case, however, the medical text evidence is not accompanied by an opinion of a medical professional.   In fact, a VA physician read one of the medical studies provided by the appellant and indicated that he could not provide an opinion on the relationship.  

Additionally, although these articles do suggest a relationship between migraines and deep vein thrombosis or blood clots, it fails to establish with any degree of certainty a relationship between the Veteran's migraine headaches and his development of deep vein thrombosis and pulmonary embolism. These articles merely suggest that migraines may be a risk factor for development of deep vein thrombosis, but also indicate that further studies are necessary.  They fail to establish a causal relationship between migraines and deep vein thrombosis, and more specifically a relationship between the two in the Veteran's case.

Finally, with regard to lay evidence, in certain instances lay evidence from the Veteran's spouse, when competent, can establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed. Cir. 2009).   We recognize the appellant's assertion, as well the statement from J.H., that the Veteran suffered from severe migraine headaches, which they believe played a causal role in the Veteran's death.   In any event, any such allegation would be clearly outweighed by the evidence of record discussed above.  

The Board also notes the recent contentions from the appellant to the effect that a recent study had shown that irritable bowel syndrome or Gulf War Syndrome may double the risk of a fatal blood clot in the legs or legs.  Here, while there is evidence of complaint of diarrhea, fatigue, vertigo and other symptoms in treatment records, there is no indication that the Veteran suffered from either condition.  Even assuming that the Veteran had been diagnosed with irritable bowel syndrome or Gulf War Syndrome, there is no evidence of record that even suggests that either condition caused or contributed to the Veteran's death.  The purported study is not accompanied by an opinion of a medical professional.  Again, this allegation would be clearly outweighed by the evidence of record.  

Lastly, the cause of death was a known clinical diagnosis and nothing suggests that there was a medically unexplained Multi-Symptom illness.  Accordingly, the provisions relating to Gulf War Illness are not applicable.  38 C.F.R. § 3.317. 
   
For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287   (Fed. Cir. 2009).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


